Citation Nr: 1013481	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-07 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1959 to 
October 1962 and from July 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision which, in part, 
denied the Veteran's service connection claim.

This matter was remanded by the Board in August 2009 for 
further evidentiary development.  It now returns for 
appellate review.


FINDING OF FACT

The Veteran's low back disability is not related to a disease 
or injury in service.  


CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

The February 2005 VCAA notice letter sent prior to 
adjudication failed to provide the Veteran with notice of the 
degree of disability and the effective date.  See Quartuccio, 
supra.  The Veteran, however, was subsequently provided 
notice of these omitted factors in an August 2009 letter.  
Although this letter was not sent prior to initial 
adjudication of the claim, this was not prejudicial to the 
Veteran, since he was subsequently provided adequate notice 
and given four months to respond with additional argument and 
evidence.  The claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to him 
in December 2009.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran indicated that he receives benefits 
from the Social Security Administration (SSA).  There is no 
indication that the records in possession of the SSA are 
relevant to the instant claim.  The Board concludes that the 
duty to assist does not require the Veteran's SSA records to 
be associated with the file.  See Loving v. Nicholson, 19 
Vet. App. 96, 102 (2005) (noting that the Secretary has a 
duty to assist in obtaining relevant and adequately 
identified records).  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a veteran with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a September 2009 medical examination 
to obtain an opinion as to the etiology of his low back 
disability.  The 2009 opinion was rendered by a medical 
professional following a thorough examination, interview with 
the Veteran, and review of the claims file. The examiner 
obtained an accurate history and listened to the Veteran's 
assertions. The examiner laid a factual foundation for the 
conclusions that were reached.  Therefore, the Board finds 
that the 2009 examination is adequate.  See Nieves-Rodriguez, 
supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 
(2007).

II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Post-service medical records indicate that the Veteran has 
been diagnosed with degenerative disc disease of the lumbar 
spine.  The first element under Hickson has been satisfied 
and the Board will turn to the issues of incurrence and 
nexus.  

The Veteran contends that he underwent 28 parachute jumps 
during service.  During a November 2005 VA clinic outpatient 
appointment, the Veteran described having back pain for 
"many years."  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).

The Veteran is competent to report having experienced back 
pain during and after service.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  However, he is not competent to 
provide an opinion as to the cause or etiology of any current 
knee problems.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  Furthermore, 
as will be discussed below, the Veteran's credibility is 
called into question as his contemporaneous statements are 
contradicted by the medical evidence of record.  

Turning to the medical evidence, service treatment records 
indicate no spinal problems during his entrance examination 
in September 1959.  In August 1961, the Veteran complained of 
low back pain and was diagnosed with myositis.  His August 
1962 separation examination and May 1970 re-enlistment 
examination both provide that the Veteran's spine was normal.  
Contrary to the Veteran's contemporaneous assertions of 
having continuous back pain in and since service, the Veteran 
also expressly denied having any back problems when a history 
was elicited during active duty.  Chronicity in service has 
not been established and a showing of continuity of symptoms 
after discharge is required to support the Veteran's claim of 
service connection for a low back disability.  38 C.F.R. 
§ 3.303(b).

The first post-service medical report of any back pain was 
during an August 1990 VA examination.  During that 
examination, the Veteran complained of limitations of 
movement, stiffness, and soreness of his right ankle, knee, 
hip, and shoulder, with pain extending into his upper neck 
and back.  Medical records dated in May 2005 and November 
2005 also provide complaints of low back pain.  A December 
2006 VA treatment note provides that the Veteran complained 
of low back pain for three years.  

During an August 2009 VA examination, the Veteran indicated 
that he parachuted during service and believed these jumps 
caused his back problems.  The examiner reviewed the claims 
file, including all the Veteran's medical records.  The 
examiner diagnosed the Veteran with degenerative disc disease 
of the lumbar spine.  The examiner then opined that the 
Veteran's back disability was less likely as not caused by or 
a result of the Veteran's in-service diagnoses of myositis.  
The examiner provided that there was a long period of time 
when the Veteran did not complain of or seek treatment for 
back pain.  Further, the examiner noted that the service 
examinations only reference a short course of back pain with 
no mention of any long standing military injury.  

As provided above, the Board finds this examination and 
accompanying medical opinion to be more than adequate.  The 
examiner reviewed the claims file, to include medical 
records, interviewed and examined the Veteran, obtained a 
full medical history, and provided a well-reasoned opinion 
regarding the etiology of the Veteran's low back disability.  
As this opinion is the only medical opinion regarding the 
Veteran's low back disability, and because it is more than 
adequate, the Board gives it much probative weight.  

The absence of continuity of symptoms from service discharge 
in October 1962 and again in March 1971 to August 1990, when 
the medical records first show a complaints of back pain, 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999)  aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)(It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints).  

The Veteran also contends that his back pain was caused by 
his knee and hip disorders.  However, the issues of 
entitlement to service connection for a hip and knee 
disability were denied.  As such, the Veteran cannot be 
granted secondary service connection. 

In sum, the Board finds that the preponderance of the 
evidence shows that the Veteran's low back disability is not 
related to service, or an inservice event, and has not been 
continuous since service.  Accordingly, service connection on 
a direct basis is not warranted. See Hickson, supra.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and chronic diseases, including arthritis, 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Degenerative joint disease (arthritis) of the 
lumbar spine was not manifest at separation and the record 
does not reflect any complaints, treatment or diagnosis 
within one year of separation.  The Veteran cannot benefit 
from the presumption.  

Based upon the foregoing, the Board concludes that while the 
Veteran's low back disability affects his life, the evidence 
does not show that it can be attributed to his service.  As 
such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a low back disability is denied.   



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


